PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Deng et al.
Application No. 15/799,874
Filed: 31 Oct 2017
For: Array Power Supply-Based Screening of Static Random Access Memory Cells for Bias Temperature Instability
:
:
:
:	DECISION ON REQUEST 
:                       FOR REFUND
:
:



This is a decision on the request for refund received March 8, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $4,200, stating in part that “[o]n 3/7/21 the Applicant paid $2,100 with the submission of an ePetition for a Petition for Revival Abandoned Unintentionally.  The ePetition was unprocessed by EFS-Web after the Applicant received an error message while processing the ePetition payment, but the fee payment of $2,100 was charged again.  The Applicant will again attempt to file the ePetition fee after the $4,200 refund receipt”.  

The petition fee of $2,100 was paid in triplicate for a total of $6,300.  The fee payment in the amount of $2,100 will be retained.
 
In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $4,200 was refunded to petitioner’s deposit account on April 30, 2021.  

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions